DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 4/8/2022. 
Claims 1-19 are pending. 
Claim Objections
Claims 4 and 14 are objected to because of the following informalities: naphtha is misspelled.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0145499) in view of Choi II (US 2018/0187097).
With respect to claims 1 and 10, Choi teaches a system comprising: 
a supercritical upgrading unit configured to process a hydrocarbon feedstock (0012; 0013). The feedstock taught includes a range of feedstocks from light distillates to gas oil and heavier fractions (0026), and thus is capable of processing a light vacuum gas oil as claimed.
With respect to a distillation column configured to separate a crude oil and produce a variety of fractions, Choi teaches wherein the feedstock may be one of a number of straight run fractions (0026). In such case, the system inherently includes a distillation column fluidly connected to the upgrading unit, the distillation column for separating straight run distillate, gas oil, or other fraction from a crude oil. With respect to the specific cut points of the various streams claimed, it is noted that the rejection is over apparatus claims not method claims. It is the examiner's position that a crude oil distillation column used to produce the straight run feed fractions is capable of separating the fractions having specific cut points desired.
Choi teaches wherein the upgraded oil from the process may be further processed or pooled with other upgraded hydrocarbons (0047). Choi is silent regarding wherein the system includes a fractionator fluidly connected to the supercritical upgrading unit configured to separate the upgraded vacuum gas oil to produce an upgraded light fraction, an upgraded light gas oil, and upgraded heavy fraction; and a diesel pool, the diesel pool configured to blend the light gas oil, where the diesel pool comprises diesel. 
However, it is known to utilize a fractionation column (e.g. distillation unit 210) for separation of upgraded oil from the supercritical water units disclosed in Choi as shown in Choi II. It would have been obvious to one of ordinary skill in the art at the time of filing to combine a distillation column downstream of the supercritical water reactor of Choi as taught in Choi II to do no more than combining known elements in known way to create a system capable of further isolating fractions of the upgraded product. With respect to the specific fractions recovered, 
With respect to claims 2 and 3, the diesel pool is capable of holding diesel meeting any desired standards. 
With respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of the invention to include product pools for all produced products for collecting, combining, and storing the generated products, including naphtha and/or kerosene. 
With respect to claim 7, Choi teaches 
a hydrocarbon pump configured to increase the pressure of the hydrocarbon feed (0013; 0015); 
a hydrocarbon feedstock heater fluidly connected to the hydrocarbon feedstock pump configured to heat the pressurized hydrocarbon feedstock (0013; 0015);
a feed water pump configured to pressurize a feed (0013; 0015); 
a feed water heater fluidly connected to the feed water pump configured to heat the pressurized feed water (0013; 0015);
a mixer fluidly connected to the hydrocarbon heater configured to mix the hot hydrocarbon stream with a supercritical water to produce a mixed feed stream (0013);
a supercritical reactor fluidly connected to the mixer configured to operate to the mixed feed stream (0013) under supercritical water upgrading conditions (0029); 
a cooling device fluidly connected to the supercritical reactor configured to reduce the temperature of the effluent stream (0013); 
a depressurizing device fluidly connected to the cooling device configured to reduce the pressure of the cooled stream (0013); 
a separator fluidly connected to the depressurizing device configured to separate the modified stream to produce a gases stream and a liquid stream (0013); and an oil-water separator fluidly connected to the separator configured to separate the liquid stream to produce the upgraded vacuum gas oil and a water product (0013).
With respect to claims 8 and 9, Choi teaches the supercritical reactor in the absence of catalyst or hydrogen (0012). The distillation columns are ordinary columns known in the art of separation and neither require catalyst nor hydrogen. 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0145499) in view of Choi II (US 2018/0187097) as applied to claim 1 above, further in view of Pavlica.
Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi Choi (US 2016/0145499) in view of Choi II (US 2018/0187097) and Pavlica (US 4,192,734).
With respect to claim 5, 6, 11, 15, and 16, Choi in view of Choi II teaches a system comprising a distillation column, a supercritical water upgrading unit fluidly connected to the distillation column, and diesel pool as disclosed above. 
Pavlica teaches a system for distilling crude oil into a variety of fractions and upgrading the individual fractions to create the desired finished products, including diesel (abstract; figure). Individual units include hydrodesulfurization of light gas oil and upgraded vacuum gas oil, vacuum gas oil upgrading, atmospheric residue upgrading (col. 1; col. 5). Pavlica teaches a hydrodesulfurization unit fluidly connected to the distillation column and fluidly connected to the upstream vacuum gas oil upgrading apparatus. The hydrodesulfurization unit is configured to remove sulfur from a light gas oil at 500-800 F, 300-1000 psi, in the presence of hydrogen and a catalyst (figure 1; col. 5, line 51+). The unit is capable of operating at a liquid hourly space velocity between 0.5 h.sup.-1 and 6 h.sup.-1 to produce a product having less than 10 ppm sulfur. Pavlica discloses a conversion/upgrading unit configured to upgrade atmospheric resiue (figure 1; col. 1, line 29+). The diesel fractions out of the vacuum gas oil conversion unit are then further passed to hydrodesulfurization unit for desulfurizing before blending into a diesel product (Figure 1; col. 6). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine a gas oil hydrodesulfurization unit and residue upgrading unit with the vacuum gas oil upgrading apparatus of Choi to obtain an integrated system using known units in known configuration for maximizing production of diesel product from crude oil. 
With respect to claims 12 and 13, the diesel pool is capable of holding diesel meeting any desired standards. 
With respect to claim 14, it would have been obvious to one of ordinary skill in the art at the time of the invention to include product pools for all produced products for collecting, combining, and storing the generated products, including naphtha and/or kerosene. 
With respect to claim 17, Choi teaches 
a hydrocarbon pump configured to increase the pressure of the hydrocarbon feed (0013; 0015); 
a hydrocarbon feedstock heater fluidly connected to the hydrocarbon feedstock pump configured to heat the pressurized hydrocarbon feedstock (0013; 0015);
a feed water pump configured to pressurize a feed (0013; 0015); 
a feed water heater fluidly connected to the feed water pump configured to heat the pressurized feed water (0013; 0015);
a mixer fluidly connected to the hydrocarbon heater configured to mix the hot hydrocarbon stream with a supercritical water to produce a mixed feed stream (0013);
a supercritical reactor fluidly connected to the mixer configured to operate to the mixed feed stream (0013) under supercritical water upgrading conditions (0029); 
a cooling device fluidly connected to the supercritical reactor configured to reduce the temperature of the effluent stream (0013); 
a depressurizing device fluidly connected to the cooling device configured to reduce the pressure of the cooled stream (0013); 
a separator fluidly connected to the depressurizing device configured to separate the modified stream to produce a gases stream and a liquid stream (0013); and an oil-water separator fluidly connected to the separator configured to separate the liquid stream to produce the upgraded vacuum gas oil and a water product (0013).
With respect to claims 18 and 19, Choi teaches the supercritical reactor in the absence of catalyst or hydrogen (0012). The distillation columns are ordinary columns known in the art of separation and neither require catalyst nor hydrogen. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771